UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MALCOLM MADISON,
                            Plaintiff,
                   -against-
                                                            1:21-CV-2133 (LTS)
THE ADMINISTRATION AT FORT
WASHINGTON MEN’S SHELTER; DHS;                              ORDER OF DISMISSAL
ETTA GRAHAM; KALETT; JASMINE
CRUZ,
                            Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action alleging that Defendant violated his

constitutional rights. The Court dismisses the complaint for the following reasons.

       Plaintiff has previously submitted to this Court a very similar complaint against “Etta

Gramm, Director of Fort Washington Men’s Shelter, 33 Precint [sic], and New York County

District Attorney Cyrus Vance,” raising similar claims. That case is presently pending before this

Court under docket number ECF 1:21-CV-4908 (LTS). 1 As this complaint raises similar claims,

no useful purpose would be served by litigating this duplicate lawsuit. Therefore, this complaint

is dismissed without prejudice to Plaintiff’s pending case under docket number ECF 1:21-CV-

4908 (LTS).

       Plaintiff’s complaint is dismissed as duplicative.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.



       1
         By order dated July 1, 2021, the Court directed Plaintiff to amend his complaint to state
valid section 1983 claims against the City of New York and section 1981, Fair Housing Act, and
Americans with Disabilities Act claims against Fort Hamilton Men’s Shelter. (ECF 1:21-CV-
4908, ECF No. 6.)
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 15, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 2
